Exhibit 10.13 No. 2010 Yishui S-0036 CONTRACT OF LOAN OF SMALL SCALE ENTEPRISE （2009 Edition） NOTE: The contract is made based on equality and free will under a negotiation pursuant to relevant Laws; any Articles of the contract shall be a true representation of both parties’ Position. To protect the legal equity of Guarantor, the Creditor friendly reminds Guarantor to pay more attention to the text written in bold. LENDER: INDUSTRIAL & COMMERCIAL BANK OF CHINACO., LTD YISHUI BRANCH Principal: LI LIN Business Add: ZHENGYANG RD. YISHUI COUNTY Tel:2251413 Fax: 2251421 Zip:276400 E-mail: BORROWER: SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD Corporate representative: ZHANG SHANJIU Business Add/Living Add: YONGFU VILLAGE YAODIANZI TOWN YISHUI COUNTY Tel:2553919 Fax:2553919 Zip:276400 E-mail: Through an Equal consultation related to Lender issuing the Loan to Borrower, both parties agree to sign the Contract. Part I Loan Terms Article 1: Purpose of Loan The purpose of the Loan under the Contract is working capital supplement, facility maintenance. Without the consent in writing from Lender, the Borrower shall not change the purpose of the loan, the Lender may supervise on the purpose of the Loan. Article 2: Amount and Period of the Loan The basis currency under the Contract is RMB, amount: 10,000,000.00 Yuan. ( In words： TEN MILLION YUAN) The period of the loan under the Contract is SIX MONTHS, starting from fund drawdown date, (drawing by installments, from the first drawing date). The execution date shall be based on the date written on due bill. Article 3: Interest Rate, Interest and Expenses. 3.1 The way to determine the RENMINBI loan interest rate The lending rate shall be determine with option 2 Fixed rate, annual rate _NULL_ %, remaining unchanged during the period of the Loan. Floating rate, the rate shall be based on basic rate plus Floating range, the basic rate shall be the current basic interest rate announced by POBC on the effective date stipulated in item 2.2 of the Contract, floating range shall be up (up/down/zero) 20 % remaining unchanged during the period of loan. After drawdown, the interest shall be calculated in term which each term contains of 1 month. the interest concluded day of the second term shall be the same day in next month after the first term is expired. If no exact same day in adjustment month, the last day of the month shall be regarded as the interest concluded day. The following terms applies to the method. Drawdown carried out by installments, the lending rate shall be adjusted with item NULL as following: A. In any drawdown term, the lending rate shall be the rate that determined in each interest concluded day, and be adjusted in next term. B. Lending rate shall be determined and adjusted separately. other NULL. 3.2 The way to determine the Foreign Currency loan interest rate (1) Fixed rate, annual rate _NULL %, remaining unchanged during the period of the Loan. (2) Floating rate, the lending rate shall be a floating rate that made from interest margin, which calculated by:Basic rate + basic points Basic rate: _NULL(LINBOR/HIBOR)in_NULL month(s) Basic points: how many points, each point as 0.01% The interest margin shall be remaining unchanged during the period of the loan. Drawdown by installments, each installment lending rate shall be calculated separately. After drawing, the basic rate shall be adjusted with item NULL as following and interest shall be calculated by term. A. The basic rate shall be floating in accordance with the term. The adjustment day of the basic rate in second term shall be the Same Day in next month comparing to drawdown day in first term. If no the Same Day in the next months, the last day of the next month shall be regarded as the Same Day. B. The basic rate shall be adjusted in the first day of each interest term. (3) Other:NULL. 3.3 The lending interest shall be calculated by day from the drawdown date under this Contract, interest shall be paid in every month (month/quarter/six months), the loan due, the interest shall be paid completely. And: Daily Interest Rate Annual Interest Rate/360. 3.4 overdue penalty interest shall be the Lending interest rate PLUS 50%; Change purpose penalty interest shall be the Lending interest rate PLUS 100%. Article 4: Drawdown The loan fund shall be drawn by Borrower in accordance with actual demand, the first drawdown shall be completed beforethe date of 9th June, 2010; the last drawdown shall be completed before NULL; otherwise, the Lender may cancel the total or part loan. Article 5: Repayment 5.1 The Borrower shall repay the loan under this Contract with Item (2) as following: (1) Repay in a lump sum when the loan due (2)Repay by installments scheduled as following: Date planning to repay
